Citation Nr: 9930543	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  96-32 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for a low back disability, 
currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1983 to December 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted the veteran's claim for an increased 
(compensable) rating for a lumbosacral strain.  However, the 
veteran objected, in a timely fashion, to this disability 
rating, and this appeal was initiated.  

This appeal was originally presented to the Board in November 
1997, at which time this issue was remanded for additional 
development.  In January 1999, the veteran was awarded an 
increased rating, from 10 to 20 percent, for his service 
connected lumbosacral strain.  However, since there has been 
no clearly expressed intent to limit this appeal to 
entitlement to a specified disability rating, both the RO and 
Board are required to consider entitlement to all available 
ratings for this disability.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).  Accordingly, this issue remains in appellate status 
at this time.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

As an initial matter, the veteran's increased rating claim is 
well grounded.  The United States Court of Veterans Appeals 
(Court) has held that if a veteran claims that a service-
connected disability has become worse, then the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
As the veteran has alleged an increase in the severity of his 
service connected disability, his claim is well grounded.  As 
such, the statutory duty to assist attaches.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

According to the veteran's November 1998 VA medical 
examination, the evidence suggested a possible herniated disc 
in the lumbosacral spine, and a neurological examination was 
recommended to evaluate the radiation of the veteran's low 
back pain into his leg; however, no such examination was 
accomplished prior to the return of the veteran's claim to 
the Board.  As is noted above, the VA has a statutory duty to 
assist the veteran in developing the facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  This duty 
includes providing a thorough and contemporaneous medical 
examination that discusses the etiology of his service 
connected disability.  See Pond v. West, 12 Vet. App. 341 
(1999).  As yet, complete development has not been fully 
accomplished.  Because the VA examiner suggested the 
possibility of neurological impairment due to the veteran's 
service connected disability, a complete medical examination 
is required to assess any such neurological disability, if 
present.  

In light of the above, this claim is remanded for the 
following additional development:  

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO should ensure that all 
pertinent records of treatment are 
associated with the claims folder. 

3.  The veteran should be afforded a VA 
neurological examination to evaluate his 
service connected lumbosacral spine 
disability.  A notification of 
examination letter, a copy of which must 
be associated with the claims folder, 
should be sent to the veteran advising 
him of the consequences of a failure to 
appear for examination.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  All necessary tests, as 
determined by the examiner, should be 
accomplished.  The examiner should 
evaluate the veteran's lumbosacral spine 
disability and describe the impairment 
resulting thereto.  Specifically, the 
examiner should state whether the 
appellant has sciatic neuropathy, 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to the affected region.  The 
examiner should state whether the 
appellant has a herniated disc of the 
spine.  If the examiner determines that 
the veteran has a herniated disc of the 
spine, the examiner should state a 
medical opinion as to the relationship 
between the herniated disc of the spine 
and the veteran's service connected low 
back strain.  The medical basis for all 
opinions expressed should be indicated.  

4.  After completion of all required 
development, the RO should review the 
veteran's claim for an increased rating.  
If the action taken remains adverse to 
the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case.  They should then 
be afforded a reasonable opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998



